DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                        BRANDEN CORRIVEAU,
                             Appellant,

                                    v.

                         STATE OF FLORIDA,
                              Appellee.

                    Nos. 4D16-3367 and 4D16-3369

                          [December 21, 2017]

  Consolidated appeals from the Circuit Court for the Nineteenth
Judicial Circuit, Martin County; Lawrence Mirman, Judge; L.T. Case
Nos. 2012-CF-892 and 2012-CF-1280.

  Jason T. Forman of the Law Offices of Jason T. Forman, P.A., Fort
Lauderdale, for appellant.

  Pamela Jo Bondi, Attorney General, Tallahassee, and Kimberly T.
Acuña, Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

   Affirmed.

GERBER, C.J., GROSS and CIKLIN, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.